DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16, 18-24, 29 and 31-35 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

The rejection of Claim(s) 16, 18-24, 29 and 31-35 under 35 U.S.C. § 102(a)(1) or § 103 as being anticipated by, or in the alternative unpatentable over Tobey et al.
(US 2014/0273123 A1), of record, has been withdrawn due to the Applicant’s amendments to Claims 16 and 29 filed 10/20/2021.

Claim Interpretation

The amendment to Claims 16 and 29 which states, in part, “and adjusting the concentration as needed” has been interpreted by the Examiner as an contingent step, wherein the adjustment of acetate concentration is only required to be performed as needed, based on the positively recited measurement step.  For purposes of examination, the Examiner has interpreted the claims as requiring only the measurement step.  See MPEP 2111.04, II. which states:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-24, 29 and 31-35 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Tobey et al. (US 2014/0273123 A1), of record, in view of Simpson et al. (US 9,624,512 B2) and Baez et al. (2011).


et al. teaches a method of producing alcohol (propanol)/acid (propionate), comprising contacting in a single reaction vessel (Figs. 1 and 4) comprising at least one
(thus reading on a single species of) propionogen (C3) with carbon dioxide and
an aqueous medium comprising ethanol and acetate, wherein concentrations between
1-50 g/L of ethanol, acetate or combinations thereof are fed to the media continuously, preferably, between 1-20 g/L (thus overlapping the claimed acetate concentration ranges) and most preferably between 1-10 g/L (Pg. 10, Claim 1 and Fig. 1 and Pg. 7, Paragraph [0065] and Pg. 8, Paragraph [0079));
wherein the ethanol and acetate are produced exogenously (Pg. 10, Claim 1),
and wherein the propionogen is Clostridium neopropionicum (Pg. 10, Claim 7), and reading on Claims 16 in part, 18-24, 29 in part and 31-35.

With regard to the limitations of Claims 16, 20-22, 32, 33 and 35 (drawn to the initial and maintained acetate concentration in the aqueous medium), it would be inherent in the method of Tobey et al. that the amount of acetate in the aqueous medium delivered to the propionogen would initially be and also maintained at a concentration of at least 1 g/L because the prior art teaches that acetate is continuously (thus initially and throughout) fed into an aqueous medium which initially cultures a C3-fixing propionogen wherein the concentration is between 1-20 g/L and preferably 1-10 g/L before contacting with a C1-homoacetogen fermenter.  As evidenced by Figure 1 of Tobey et al., the homoacetogen also produces ethanol and acetate, at least the acetate of which is provided to the propionogen fermenter, which as discussed above already has a concentration of 1-20 g/L acetate therein.


With regard to the limitation of Claim 29, (drawn to the effect of increasing the proportion of ethanol converted to propanol and/or propionic acid based on the maintenance of the concentration of acetate in the aqueous medium of at least 1 g/L), it would be inherent in the method of Tobey et al. that the amount of acetate in the aqueous medium would initially be, as well as maintained at, a concentration of at least 1 g/L (therefore increasing the proportion of ethanol converted to propanol and/or propionic acid by the propionogen) because the prior art teaches that acetate is continuously fed into an aqueous medium which cultures a C3-fixing propionogen wherein the concentration is preferably between 1-10 g/L before connection with a C1 fixing homoacetogen.fermenter.

Therefore, if the initial concentration in the C3 -propionogen aqueous medium is between 1-10 g/L before connection with the homoacetogen aqueous medium, the acetate concentration would remain at least about 1 g/L as claimed and the effect of increasing the proportion of ethanol converted to propanol and/or propionic acid by the propionogen would be observed as the claimed method performs the same method steps using the same components as claimed and would be expected to have the same properties and characteristics.

Propanol and/or propionic acid, wherein the acetate is initially at and maintained at the claimed amounts or ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date on the instant invention to modify the composition of Tobey et al. of a symbiotic fermentation system wherein propionogens are cultured in a fermenter continuously fed with an aqueous medium containing 1-20g/L acetate prior to connection to a homoacetogen containing fermenter so that the concentration of the acetate is maintained within the claimed amounts/ranges because the determination of the optimal or workable ranges of the concentration of acetate in a fermentation medium for propionogens by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of acetate substrate in the propionogen medium will directly affect the ability of the propionogens in producing product propanol and/or propionate (see Tobey et al., Fig. 1).  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective propionogen composition which is capable of producing the desired products.  There would have been a reasonable expectation of success in making this modification because the determination of the optimal or workable ranges of reagent components by routine experimentation was within the purview of the ordinary artisan prior to the effective filing date on the instant invention.

et al. does not teach a method wherein the acetate concentration in the aqueous medium is measured during the time of contact, as now required by Claims 16 and 29.

Simpson et al. teaches a bacterial fermentation process for the production of alcohol and/or acid (Abstract), wherein the amount of substrate consumed can be monitored continuously or at discrete time points as desired, using any means known in the art, such as gas chromatography, mass spectroscopy, GC/MS and inline sensors (Column 18, Lines 65-67 and Column 19, Lines 1-12) and wherein the reaction conditions, such as substrate supply can be adjusted to attain and/or maintain desirable conditions for fermentation (Column 19, Lines 48-59).

Baez et al. teaches a bacterial alcohol fermentation process wherein acetate concentration was determined by HPLC (Pg. 1683, Column 2, Lines 14-16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tobey et al. of producing alcohol (propanol)/acid (propionate) in a fermentation reaction requiring acetate as a substrate, with the teachings of Simpson et al. and Baez et al. whom taught the measurement of substrate (acetate) in a fermentation process for producing alcohol and/or acid, because this is no more than the application of a known technique (measurement of substrate used in a bacterial  fermentation process for alcohol and/or acid) to a known method (bacterial fermentation process for alcohol and/or acid) ready 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art would have been motivated to make this modification in order to assess how much substrate was used in the fermentation process so that adjustments could be made to attain and/or maintain desirable conditions for fermentation.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor, that is, bacteria fermentation processes to produce alcohol and/or acid products.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/04/2022